          Case 6:18-cr-00070-ADA Document 55 Filed 04/24/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

UNITED STATES OF AMERICA                          §
                                                  §
vs.                                               §      NO: WA:18-CR-00070(1)-ADA
                                                  §
(1) SARAH RASHELLE ALMAGUER                       §

                                              ORDER

        On this day the Court reviewed the file in the above-styled cause, and specifically the
Report and Recommendation of the United States Magistrate Judge filed October 30, 2018, wherein
the defendant (1) SARAH RASHELLE ALMAGUER waived appearance before this Court and
appeared before United States Magistrate Judge Jeffrey C. Manske for the taking of a felony plea and
Rule 11, Fed. R. Crim. P., allocation. The Magistrate Judge recommends that the plea of guilty be
accepted by the undersigned, and noting no opposition by defendant (1) SARAH RASHELLE
ALMAGUER to the Report and Recommendation, the Court enters the following order:


       IT IS THEREFORE ORDERED that the defendant (1) SARAH RASHELLE
ALMAGUER's plea of guilty to Count One (1) and Two (2) is accepted.


       Signed this 24th day of April, 2019.



                                                      ______________________________
                                                      ALAN D ALBRIGHT
                                                      UNITED STATES DISTRICT JUDGE
